DETAILED ACTION
The current office action is in response to the communication filed on 6/17/21.
Claims 1-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the following informalities:
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in the Abstract, abbreviations/acronyms such as “bcc” are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
The disclosure is objected to because of the following informalities:
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in the Specification, abbreviations/acronyms such as “SMTP,” “ESMTP,” “SMS,” “SMPP,” “MMS,” “HTTP,” “HTTPS,” “SSL,” “TLS,” “SOAP,” “REST,” “EDI,” “PGP,” “PKI,” “AES,” “PDF,” “HTML,” “BCC,” “CC,” “US,” “EU,” “EPROM,” “EEPROM,” “IT,” “SaaS,” “API,” “HDD,” “CD,” “XML,” “ML,” “UTC,” “IP,” etc. are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
“…disclosure is provides…” on page 6, [0032], should be “…disclosure is to provide…” (emphasis added). Appropriate correction is required.
“…system of presents…” on page 8, [0042], should be “…system  presents…” (emphasis added). Appropriate correction is required.
“…email address of vin ew invitation…” on page 43, [00209], should be “…email address of  viewing invitation…” (emphasis added). Appropriate correction is required.
“…described hereabove with reference…” on page 44, [00213], should be “…described  hereinabove with reference…” (emphasis added). Appropriate correction is required.
The use of the term(s) “Microsoft,” “Outlook,” “Gmail,” “Lotus,” “Google,” etc., which is/are a trade name(s) or a mark(s) used in commerce, has been noted in this application. The term(s) should be accompanied by the generic terminology; furthermore the term(s) should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Examiner respectfully requests applicant to review and correct any other paragraphs that may contain typographical errors.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Element 303 described in the specification (page 24, [00110]) is not shown in any of the Figures. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claims 1-9 are objected to because of the following informalities:
The term “if” in claims 1, 4 and 6 should be replaced with the term “when” where appropriate because any positive or negative condition following the term “if” is interpreted as a condition that may never happened. However, any positive or negative condition following the term “when” is interpreted as a condition that happens at least once. Appropriate correction is Note: For examination purposes, the positive or negative conditions following the term “if” will not be given any patentable weight.
The limitation “…if the recommendation is accepted…” in claim 1, line 2, should be “… when a recommendation is accepted…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…transforms the message…” in claim 1, line 2, should be “…transforms [[the]] a message…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…recommendation, comprising;…” in claim 1, line 3, should be “…recommendation, comprising:…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
The limitation “…trigger recommendation…” in claim 1, line 5, should be “…trigger the recommendation…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…the user…” in claim 1, lines 6, 7, 8 and 10, should be “…the electronic messaging system user…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required. Similar corrections are required in claim 2, lines 2-3; claim 3, lines 1-3 and claim 9, line 2.
The limitation “…to transform the message…” in claim 1, line 10, should be “…
The limitation “…the recipient destination…” in claim 1, line 11, should be “…[[the]] a recipient destination…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…send a message…” in claim 1, line 11, should be “…send [[a]] the message…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…disabling the reply-all possibility…” in claim 1, line 13, should be “…disabling [[the]] a reply-all possibility…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
Typically abbreviations/acronyms are used after an expansion is provided to the abbreviations/acronyms. However, in claims 1 and 6, “BCC,” and “CC” are used before they are expanded. It is suggested to use expansions before using their abbreviations/acronyms. Appropriate correction is required.
The limitation “…the requested transformation of the particular message based on the message destinations, content, headers or context, with the option…” in claim 2, lines 2-3, should be “…the  transformation of [[the]] a particular message based on the message destinations, the content, the headers or the context, with [[the]] an option…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…accept and send with the requested or not.” in claim 2, line 4, should be “…accept and send with the  transformation or  deny the transformation
The limitation “…the required transformation of the particular message based on the message destinations, content, headers or context, with the option…” in claim 3, lines 2-3, should be “…the  transformation of [[the]] a particular message based on the message destinations, the content, the headers or the context, with [[the]] an option…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…accept the requirement and if not be forced to cancel the send. in claim 3, lines 3-4, should be “…accept the  transformation  or be forced to cancel [[the]] sending of the particular message.” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…other addresses to the same message…” in claim 6, line 2, should be “…other addresses [[to]] in the  message…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…other than the From address are removed from the message headers…” in claim 6, lines 3-4, should be “…other than [[the]] a From address are removed from [[the]] message headers…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…message body with the location to place the removed recipient addresses…” in claim 6, lines 5-6, should be “…message body with [[the]] a location to place the removed 
The limitation “…the original message…” in claim 6, line 7, should be “…the  message…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…category of addresses (i.e. internal company vs external domain) are removed.” in claim 7, line 2, should be “…category of addresses  are removed.” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “8, The system of claim 6…” in claim 8, line 1, should be “8. The system of claim 6…” (emphasis added) in order to resolve the typographical error in the limitation. Appropriate correction is required.
The limitation “…wherein in the restructuring of the message format, the processor or server is programmed to add a link in the restructured message associated with each recipient address.” in claim 8, lines 1-3, should be “…wherein  the processor or the server is programmed to restructure a message format of the message by adding a particular link  associated with each particular recipient address in the message.” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
The limitation “…wherein the message link records, from a system to the recipient…” in claim 9, lines 1-2, should be “…wherein the  particular link records, from a system to [[the]] a particular
The limitation “…the link associated with each recipient…” in claim 9, line 5, should be “…the particular link associated with each particular recipient…” (emphasis added) in order to resolve the lack of antecedent basis in the limitations. Appropriate correction is required.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 6, the phrase “example(s).” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “example(s).”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 1 and 6, the phrase “other.” renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by “other.”), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 2, at least in part, recites the limitation “…presents a request of a trainer or system administrator to the user in a way that trains the user on the requested transformation…” in lines 1-4 (emphasis added). This limitation renders the claim vague and indefinite because the limitation merely recites an intended purpose of “present(ing) a request of a trainer or system administrator to the user” rather than specifically describing how “present(ing) a request of a trainer or system administrator to the user” accomplishes the intended purpose. Therefore, this limitation does not provide any patentable weight to the claimed invention.
Claim 3, at least in part, recites the limitation “…that presents requirements to the user in a way that trains the user on the required transformation…” in lines 1-4 (emphasis added). This limitation renders the claim vague and indefinite because the limitation merely recites an intended purpose of “present(ing) requirements to the user” rather than specifically describing how “present(ing) requirements to the user” accomplishes the intended purpose. Therefore, this limitation does not provide any patentable weight to the claimed invention.
Claim 4 recites the limitation “the message” in line 1. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the message” refers to the “message” recited in claim 1, line 2, to the “particular message” recited in claim 3, line 2, or to a different/distinct message.
Claim 4, at least in part, recites the limitation “…recommendation if accepted, request if accepted, or requirement if sent.” in line 2 (emphasis added). However, this limitation creates confusion when reading and interpreting the claimed subject matter. Therefore, the metes and bounds of the claimed subject matter cannot be established.
Regarding claim 6 the phrases “such that,” “so that” and “can” render the claim vague and indefinite. It is unclear whether the limitations following the phrases “such that,” “so that” 
Claim 6 recites the limitation “all the addresses” in line 3. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “all the addresses” refers to the “addresses” recited in claim 6, line 1, to the “other addresses” recited in claim 6, line 2, or to a different/distinct set of addresses.
Claim 7 recites the limitation “the addresses” in line 1. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the addresses” refers to the “addresses” recited in claim 6, line 1, to the “other addresses” recited in claim 6, line 2, to the “all the addresses” recited in claim 6, line 3, to the “removed recipient addresses” recited in claim 6, lines 5-6, to the “removed addresses” recited in claim 6, line 6 or to a different/distinct set of addresses.
Claim 8 recites the limitation “each recipient address” in lines 2-3. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “each recipient address” refers to the “addresses” recited in claim 6, line 1, to the “other addresses” recited in claim 6, line 2, to the “all the addresses” recited in claim 6, line 3, to the “removed recipient addresses” recited in claim 6, lines 5-6, to the “removed addresses” recited in claim 6, line 6 or to a different/distinct set of recipient addresses.
Claim 9 recites the limitation “the removed addresses” in line 2. There is insufficient antecedent basis for this limitation in the claims. It is unclear whether “the removed addresses” refers to the “addresses” recited in claim 6, line 1, to the “other addresses” recited in claim 6, line 2, to the “all the addresses” recited in claim 6, line 3, to the “removed recipient addresses” 
Regarding claim 9 the terms “so” and “can” render the claim vague and indefinite. It is unclear whether the limitations following the terms “so” and “can” are part of the claimed invention. Therefore, the metes and bounds of the claimed subject matter cannot be established.
Regarding claim 9 the term “who” renders the claim vague and indefinite. Appropriate correction is required.
Claim 9 recites the limitation “the recipients” in lines 4-5. There is insufficient antecedent basis for this limitation in the claims. Appropriate correction is required.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Examiner’s Comments
The Examiner provides the following comments regarding the interpretation of the claim limitations:
The Examiner suggests amending the claim limitations recited in claims 1-9 in order to avoid creating confusion when reading and interpreting the claimed subject matter.
For examination purposes, based on the multiple Claim Objections and 35 U.S.C. 112 Claim Rejections, the Examiner will give claims their broadest reasonable interpretation (BRI), in light of and consistent with the written description of the invention in the application.
If the Applicant believes, for any reason, that personal communication will expedite prosecution of this application, the Applicant is invited to schedule an interview with the Examiner using the number provided below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category.
Note: Based on the description in the Specification (Page 22, [00104]), the “server” recited in claims 1-9 is interpreted as a “computer program.” A “computer program” fails to fall within a statutory category.
All dependent claims are rejected to as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Manolescu et al.” (US PGPUB 2010/0223341) (Hereinafter Manolescu).
With respect to claim 1, Manolescu teaches a system that presents recommendations to an electronic messaging system user that, if the recommendation is accepted, automatically transforms the message to implement the recommendation (Abstract), comprising;
a processor or server programmed using software commands (processing unit 904; Fig. 9, [0069], [0073], [0080]) to:
trigger recommendation in accordance with pre-set rules associated with message destinations, content, headers, or context, the recommendation happening at the user or system that interacts with the user, the pre-set rules being created or modified by the user, a remote administrator, or by machine learning from an external system to the user based on past user behaviors or messaging interactions (based on message context and participant context(s), customization component 108 can generate one or more modifications to the content, style, format or logistics of the electronic message 106. The modifications can be based on one or more rules or sets of rules, communication models, or the like, developed for identified message participants, as a function of message context. The rules can specify a desired message sentiment, desired content, desired style or format based on prior communications and responses, explicit user input, participant context, seed data compiled from a benchmark set of electronic messaging users, etc.; Figs. 1-2, 5, 7 and 8, [0037], [0047], [0061], [0066]-[0067]), and


With respect to claim 2, Manolescu teaches the system of claim 1 that presents a request of a trainer or system administrator to the user in a way that trains the user on the requested transformation of the particular message based on the message destinations, content, headers or context, with the option for the user to accept and send with the requested or not (updating a message with a subset of context data pertinent to the message context and to a usage context of a participant of the message (e.g., a sender, recipient, etc.). Storing user data, communication usage data or updated message content, style, format or logistical information in memory for further reference, utilization in message customization, or for time, device or user-based analysis; Figs. 1-2, 5, 7 and 8, [0035], [0037]-[0039], [0052], [0054]-[0055], [0058], [0061], [0065]-[0067]).

With respect to claim 3, Manolescu teaches the system of claim 1 that presents requirements to the user in a way that trains the user on the required transformation of the particular message based on the message destinations, content, headers or context, with the option for the user to accept the requirement and if not be forced to cancel the send (updating a message with a subset of context data pertinent to the message context and to a usage context of 

With respect to claim 4, Manolescu teaches the system of claim 3, wherein the message is processed based on the recommendation if accepted, request if accepted, or requirement if sent (based on message context and participant context(s), customization component 108 can generate one or more modifications to the content, style, format or logistics of the electronic message 106. The modifications can be based on one or more rules or sets of rules, communication models, or the like, developed for identified message participants, as a function of message context. The rules can specify a desired message sentiment, desired content, desired style or format based on prior communications and responses, explicit user input, participant context, seed data compiled from a benchmark set of electronic messaging users, etc.; Figs. 1-2, 5, 7 and 8, [0037]-[0039], [0047]-[0048], [0061], [0066]-[0067]).

With respect to claim 5, Manolescu teaches the system of claim 3 wherein the system is configured to learn and adapt based on machine learning or analysis of each user patterns based on messages sent (employing a machine learning and optimization component to optimize data analysis over time or over multiple iterations of analyzed data. For instance, accurately characterizing or identifying a user context based on captured media data can be one example of optimization. Another example can comprise analyzing user communications and correlating the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Manolescu in view of “Goldberg” (US PGPUB 2007/0124392).
With respect to claim 6, Manolescu teaches the system of claim 1. Manolescu does not teach wherein if recipient fields (or addresses or other) for example, if there is a CC or BCC in the message, and other addresses to the same message, the processor or server is programmed to transform the message such that all the addresses other than the From address are removed from the message headers and are populated as a text attachment or into re-formatted message body with the location to place the removed recipient addresses, so that each recipient cannot reply-all to the removed addresses but can visibly see that the original message was sent to the other addresses.
However, Goldberg teaches wherein if recipient fields (or addresses or other) for example, if there is a CC or BCC in the message, and other addresses to the same message, the processor or server is programmed to transform the message such that all the addresses other than the From address are removed from the message headers and are populated as a text 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate placing BCC addresses in the body of a message to Manolescu because Manolescu discloses sending a message to multiple recipients ([0066]) and Goldberg suggests placing BCC addresses in the body of a message ([0030]).
One of ordinary skill in the art would be motivated to utilize the teachings of Goldberg in the Manolescu system in order to provide mutual awareness between recipients of electronic mail messages.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Manolescu in view of Goldberg, and further in view of “Adams et al.” (US PGPUB 2007/0067394) (Hereinafter Adams).
With respect to claim 7, Manolescu as modified teaches the system of claim 6. Manolescu does not teach wherein all or a portion of the addresses, based on a category of addresses (i.e. internal company vs external domain) are removed.
However, Adams teaches wherein all or a portion of the addresses, based on a category of addresses (i.e. internal company vs external domain) are removed (having determined that there 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate removing addresses based on category to Manolescu because Manolescu discloses sending a message to multiple recipients ([0066]) and Adams suggests removing addresses based on category ([0042]).
One of ordinary skill in the art would be motivated to utilize the teachings of Adams in the Manolescu system in order to avoid exposure of message information to unauthorized recipients.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Manolescu in view of Goldberg, and further in view of “Choi et al.” (US PGPUB 2016/0165600) (Hereinafter Choi).
With respect to claim 8, Manolescu as modified teaches the system of claim 6. Manolescu does not teach wherein in the restructuring of the message format, the processor or server is programmed to add a link in the restructured message associated with each recipient address.
However, Choi teaches wherein in the restructuring of the message format, the processor or server is programmed to add a link in the restructured message associated with each recipient address (a combined message includes a time stamp, a URI of the receiving side electronic device, a delivered status, and a displayed status; Figs. 7A-B and 8, [0127], [0134], [0187]).

One of ordinary skill in the art would be motivated to utilize the teachings of Choi in the Manolescu system in order to effectively present message tracking information.

With respect to claim 9, Manolescu as modified teaches the system of claim 8. Choi further teaches wherein the message link records, from a system to the recipient and user, information about delivery of the message to each of the removed addresses, so the recipient that receives the transformed message can see who each recipient was, along with having assurance of successful delivery with a display of actual delivery to each of the recipients that display from information at the link associated with each recipient that was redacted from the message headers (a combined message includes a time stamp, a URI of the receiving side electronic device, a delivered status, and a displayed status; Figs. 7A-B and 8, [0127], [0134], [0187]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate adding a link in a message associated with each recipient address to Manolescu because Manolescu discloses sending a message to multiple recipients ([0066]) and Choi suggests adding a link in a message associated with each recipient address ([0127]).
One of ordinary skill in the art would be motivated to utilize the teachings of Choi in the Manolescu system in order to effectively present message tracking information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Boothroyd et al. US 2016/0294745. Discloses suggesting modification of a message based on message content and recipient profile data.
Pocklington et al. US 2010/0198931. Discloses checking electronic messages for compliance with user intent.
Cunico et al. US 2016/0342583. Discloses generating alternative versions of a message based on a recipient profile.
Thrasher et al. US 7,890,860. Discloses modifying the context of messages based on a selected rule.
Faulk. US 2015/0113080. Discloses filtering objectionable content from messages prior to transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
January 19, 2022